DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “30” and “26a” have both been used to designate a first plurality of peripheral yarn tufts.  
Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “28” and “26b” have both been used to designate a first plurality of peripheral yarn tufts.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: filaments 27.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 limits the step of inward displacement of the first peripheral yarn tufts to entangle said yarn tufts with second yarn tufts to being performed by “using a comb to displace the first plurality of peripheral yarn tufts of the tufted carpet product in the inward direction.”  However, it is unclear how a comb can be employed to entangle yarn tufts, since by definition to comb means to untangle (e.g., hair) or to straighten and align parallel (e.g., cotton fibers).  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “comb” in claim 18 is used by the claim to mean “entangle,” while the accepted meaning is to untangle or align. The term is indefinite because the specification does not clearly redefine the term. Therefore, claim 18 is rejected as indefinite since it is not clear how a comb is employed to entangle the yarn tufts.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 8, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S63-281606 issued to Tajiri.
Tajiri discloses a method of making a carpet tile, wherein the carpet comprises thermoplastic pile yarns are tufted to a base fabric (6) in rows of tufts (1-5) (translation, claim 2, lines 11-14 of page 4, lines 12-15 of page 5, and Figure 1).   The method comprises cutting a carpet foundation fabric into a predetermined size and shape to form said carpet tile (claim 1 and lines 3-5 of page 4).  Some of the pile fibers of the cut surface are fused (8) to the other pile fibers to prevent fraying and fluffing of the cut pile surface of the carpet tile edge (claims 1 and 2, lines 14-16 of Detailed Description on page 3, lines 7-15 of page 4, and Figure 1).  The pile yarns comprise at least one fusible thermoplastic fiber (page 4, lines 34-35).  To fuse the pile fibers along the cut surface of the carpet edge, a heated wire or the like is pressed against said cut surface to mutual fuse or bond together said fibers (lines 28-29 of page 4 and lines 6-8 and 16-20 of page 5).  The method can fuse floating fibers (i.e., the pile fibers of a tuft that become unattached due to cutting of the tile) to the other tuft fibers that remain attached (lines 22-26 of page 5).  
	Due to the pressing of a heated element against the cut pile surface of the carpet tile edge, the pile yarn can be interpreted as being displaced in an inward direction away from a periphery of the carpet tile.   Additionally, the fibers of the tuft on the cut edge of carpet tile that are fused with adjacent fibers of said tuft can be interpreted as being a first plurality of peripheral yarn tufts entangled with and anchored to a second plurality of peripheral yarn tufts.  Furthermore, the fused fibers along the cut surface edge of the carpet tile would necessarily surround an inner portion of the tufted carpet tile.  Figure 1 shows the fused fibers of one tuft (e.g., (2)) entangled 
Regarding claim 19, while the prior art reference does not explicitly teach that the yarn tufts extend substantially perpendicularly or perpendicularly relative to the primary backing, it is asserted that pile yarn tufts of tufted pile fabrics are conventionally perpendicular to a primary backing.  Note Figure 1 shows the unfused pile yarns being generally substantially perpendicular to the primary backing.  Hence, claim 19 is rejected along with parent claim 1.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP S63-281606 issued to Tajiri.
Regarding claim 6, while the reference does not explicitly teach applicant’s limitation that the fused yarns comprise a periphery of the carpet tile in an amount of less than 30% of the width of said carpet tile, it is reasonable to presume said limitation is met by the disclosure of Tajiri.  Specifically, being that the reference teaches heat is applied only to the cut edge of the carpet tile, it is reasonable to presume that the fused (i.e., entangled) portion comprises less than 30% of the width of the carpet tile.  Support for said presumption is found in the use of similar materials (i.e., tufted pile carpet tile with entangled peripheral yarn tufts) and in the similar production steps (i.e., entanglement of the yarn tufts along the cut surface edge) used to produce In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed amount would obviously have been provided by the process disclosed by Tajiri.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.

Claim Rejections - 35 USC § 103
Claims 7, 9-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP S63-281606 issued to Tajiri.
Regarding claim 7, while the Tajiri reference is directed to carpet tiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of fusing peripheral pile yarns on carpet edges to a broadloom carpet in order to prevent fraying of said pile yarns.  Such a modification would have yielded predictable results to the skilled artisan.  Note the differences between carpet tile and broadloom carpet would not materially affect the method steps of fusing pile yarns along a cut edge thereof.  Therefore, claim 7 is rejected as being obvious over the cited prior art.   
Regarding claims 9-13, the Tajiri reference fails to teach a degree of orientation of the fused pile yarns and the reference’s figure is a side view along the cut surface plane rather than a cross-section of the cut surface.  Despite a lack of an explicit teaching to such orientation of the fused pile yarns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Tajiri’s heated element to produce a desired fused pile orientation.  Note a heated press perpendicular to the carpet tile would result in a fused pile tufts angle of about 0 degrees.  Tajiri does not teach angling the heated element, but does teach said heated element is pressed against the cut surface of the carpet 
Additionally, regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the fused pile at a negative angle in order to ensure the pile tufts would not interfere with installation of adjacent carpet tiles.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 14 is also rejected over the cited prior art.  
Regarding claim 15, while reference does not explicitly teach the pile yarns of the cut edge are fused with one or more yarn tufts within an inner portion of the carpet tile, it would have been obvious to do such.  Specifically, as noted above, the reference teaches the carpet tiles are often cut within a row of tufts resulting in tufts being cut in half and having some floating fibers.  Thus, depending upon the density of the pile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fuse the cut tuft fibers with an adjacent tuft inward of said tuft in order to ensure proper anchoring of the fused fibers.  Such a modification would have yielded predictable results to the skilled artisan. Therefore, claim 15 is rejected as being obvious over the cited prior art.  
Regarding claim 17, Figure 1 of the Tajiri reference suggests the tips of at least some of the fused fibers are displaced to a height less than the carpet pile height.  This would be a reasonable effect from the application of heat to the thermoplastic fiber, wherein said fiber would shrink and/or melt into fused matter, both of which would result in a tip being displaced to a lesser height.  The reference does not teach or suggest the amount of displacement.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 17 is rejected as being obvious over the prior art.  

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 4 and 5, the prior art fails to teach or suggest needlepunching into the peripheral pile yarn tufts along a cut edge of a carpet product in an inward direction (i.e., horizontal direction or parallel to the plane of the carpet) in order to entangle and anchor said yarns tufts.  Hence, claims 4 and 5 contain allowable subject matter.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The following prior art teaches methods of finishing cut edges of a tufted carpet product:  US 3,074,835 issued to Gordon, US 3,221,685 issued to Greenberg, US 3,402,094 issued to Levitch, US 2017/0334101 issued to Mooney, 	DE 1113203 B, BE 788003 A, FR 2185710 A1, EP 0520891 A1, JP 2007-056400 A, JP 2008-031582 A, and JP 2008-274467 A.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 14, 2021